UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
TODD ERROL VASSELL, a/k/a Eric
Scott, a/k/a Corey Ryan, a/k/a                  No. 00-7815
Andre Nunes, a/k/a Michael
Derwitt, a/k/a Chris Daley, a/k/a
Tadd Vassell,
                Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                 Rebecca B. Smith, District Judge.
                       (CR-93-81, CA-00-42)

                  Submitted: September 28, 2001

                      Decided: November 26, 2001

   Before WIDENER, NIEMEYER, and MOTZ, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                             COUNSEL

Marcia Gail Shein, LAW OFFICE OF MARCIA G. SHEIN, P.C.,
Decatur Georgia; Charles Haden, Hampton, Virginia, for Appellant.
Laura P. Tayman, OFFICE OF THE UNITED STATES ATTOR-
NEY, Norfolk, Virginia, for Appellee.
2                     UNITED STATES v. VASSELL
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Todd Vassell appeals a district court’s order denying his motion for
reconsideration of a previous order denying relief on his 28 U.S.C.A.
§ 2255 (West Supp. 2001) motion.

   The standard of review of the denial of Fed. R. Civ. P. 60(b)
motions on appeal is abuse of discretion. United States v. Holland,
214 F.3d 523, 527 (4th Cir. 2000). In order to be entitled to relief
under Rule 60(b), it is incumbent upon the movant to show: (1) mis-
take; (2) newly discovered evidence; (3) fraud; (4) that the judgment
is void; (5) that the judgment has been discharged; or (6) any other
reason justifying relief. When the motion raises no new arguments,
but merely requests the district court to reconsider a legal issue or to
change its mind, relief is not authorized. United States v. Williams,
674 F.2d 310, 313 (4th Cir. 1982).

   Because we are limited to review of only the denial of the motion
for reconsideration, and Vassell does nothing more than disagree with
the court’s resolution of his § 2255 motion, we deny a certificate of
appealability and dismiss the appeal. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                           DISMISSED